DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-17, the prior art does not disclose an imaging device, finder device, method of controlling, or recording medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
		repeatedly and automatically move the display information displayed at a prescribed position of the display on the display while changing an amount of movement for each of the movement of the display information; and repeatedly and automatically move an imaging range of the image sensor corresponding to an amount of movement of the display information repeatedly moving on the display, as stated in claims 1 and 8 and similarly stated in claims 14-17.
In regard to claim 18, the prior art does not disclose an imaging device, finder device, method of controlling, or recording medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
move the display information displayed at a prescribed position of the display on the display while changing an amount of movement for each of the movement of the display information every time a user is not looking through the optical finder; and move an imaging .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs